Citation Nr: 0700088	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee disability, currently rated as 10 percent 
disabling.

2.  Entitlement to an extension of a temporary total rating 
for the right knee condition subsequent to June 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2004 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in a February 2006 VA Form 21-4138 
(Statement in Support of the Claim), the veteran reported 
that he had filed a claim for Social Security benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant and VA 
has actual notice that the veteran is receiving SSA benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Although the Board recognizes the RO's efforts to date in 
developing the medical evidence in this case, appellate 
review must be further delayed to obtain records associated 
with the Social Security claim which the veteran reported in 
the February 2006 VA Form 21-4138  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based.

2.  The RO should then review the expanded 
record and readjudicate the veteran's 
claims.  If the claims remain denied, the 
veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


